Citation Nr: 1100358	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-38 358	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to burial benefits for a service-connected death.  

3.  Entitlement to service connection for hypertension, for 
accrued benefits purposes.  

4.  Entitlement to service connection for a bilateral leg 
disability, for accrued benefits purposes.  

5.  Entitlement to service connection for an esophageal hiatal 
hernia (claimed as a stomach condition), for accrued benefits 
purposes.  

6.  Entitlement to service connection for arthritis of the lumbar 
spine, for accrued benefits purposes.  

7.  Entitlement to service connection for arthritis of the 
cervical spine, for accrued benefits purposes.  

8.  Entitlement to a compensable disability rating for 
pansinusitis, for accrued benefits purposes.  

9.  Entitlement to a compensable disability rating for infectious 
hepatitis, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to April 1946.  
He died in January 2008.  The appellant is his widow




FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1943 
to April 1946.  The appellant is the Veteran's widow

2.  On November 10, 2010 the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, Waco, Texas, that the 
appellant died in September 2009.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


